Brent, J.,
delivered the opinion of the court.
The petition of the appellant for a writ of mandamus, and the answer of the Comptroller of the Treasury, present the question of the constitutionality of the law of 1868, ch. 425, providing “ for the liquidation and settlement of claims heretofore contracted, for arming, equipping and uniforming the militia.”
The Constitution of the State, Art. 3, sec. 29, provides that, “ The style of all laws of this State shall be — Be it enacted by the General Assembly of Maryland.” In the enactment of the law now presented for our examination, the words, “ by the General Assembly of Maryland,” do not appear, and the question arises, whether the omission of these words by the Legislature renders the law invalid and void.
*387The English authorities, which have been referred to upon the subject of the style of the statutes of Parliament, shed but little, if any, light upon the question before us. Prior to the thirteenth year of Charles II., the mode of stating the enactment of statutes in England had attained no fixed form, and the present style was not adopted until that period of time. The few cases which have arisen there, involving the proper style of enactment, turn upon the sufficiency of proof, upon the face of the statute or otherwise, to show that it was passed by lawful authority. If that were the question here, irrespective of any. constitutional provision upon the subject, there would be no doubt of the validity of this law, coming before us as it does, signed by the presiding officers of the two branches of the Legislature', approved by the Governor, and bearing the great seal of the State.
*The present style of the laws in this State was adopted in the Constitution of 1776, when the political condition of the people was undergoing a change, when the laws were no longer to be adopted “ by the Lord Proprietary, by and with the advice and consent of his Lordship, the Governor, and the Upper and Lower Houses of Assembly of the Province,” for the purpose of conforming them to the changed condition of things, and to secure uniformity in legislation. The same style has been continuously preserved to the present time, and although a number of laws have been found upon the statute book of the State from 1777 to 1864, involving important rights, in which the words, “ by the General'.Assembly of Maryland,” are not found in the enactment, the courts have never been called upon to decide their validity, and the question is now for the first time presented.
It is not, strictly speaking, a question of construction, for the language of the Constitution is clear, but one of application. How and to whom is this particular provision to be applied, and what shall be the consequence of a disobedience of its directions ?
This leads ús to inquire whether the provision, as found in the Constitution, is directory only, or mandatory and imperative. If directory and not mandatory, the rule is, it may be disregarded without rendering the Act void. In Foot v. Prowse, 1 Strange, 625, the Mayor was tó be chosen by aldermen annu*388atim eligendi, but those present at the election had been in office for several years, and had not been elected annuatim. The Exchequer Chamber, upon an appeal “ after two solemn arguments,” decided the words annuatim eligendi were directory, and held the appointment» valid, and this- judgment was afterwards affirmed in Parliament. In Rex v. Loxdale, 1 Burr. 447, Lord Mansfield says: “ There is a known distinction between circumstances which are of the essence of a thing required to be done by an Act of Parliament, and clauses merely directory.” These decisions have been followed up by a long train of cases recognizing, *mthout a single exception, as far as we have been able t^%£certain, the distinction between the provisions of a statute «raich are formal only and those which are of its essence and Sibstance. Form, or that which is not the essential thing to be done, it is true, by the particular language used, may be made a matter of substance, as is well exemplified in the case of The Queen v. Corporation of Durham, 10 Mod. 146. It is mere said, “ that though a town clerk be annuatim eligibilis, he remains town clerk after the year and until another was chosen, but if he had been eligibilis pro uno anno tantum, his office would have expired at the end of the year.” But where there is no language used, importing that it is of substance, the clauses of a law directing its observance are regarded as directory only- — for that is directory which is not of the essence of the thing to be done. Sedg. on Stat. & Con. L. 368, ei seq., and authorities there cited; Smith on S. & C. Con. sec. 679; Striker v. Kelly, 7 Hill, 24; R. R. Co. v. Governor, 23 Mo. 368.
In view of this doctrine, we have very carefully and anxiously weighed and examined the question now before us, and cannot regard the provision requiring the words, “ by the General Assembly of Maryland,” to be in the enactment of a law, as otherwise than directory to the Legislature to secure, as we have before said, uniformity in the laws. They certainly are not of the essence of the law. They furnish no aid in its construction, and its provisions are as clear and intelligible without them, as they would be with them. They are not essential and material in indicating by what authority the law was enacted, for, signed and approved by the proper officers of the Senate and House of Delegates, and by the Governor of the *389State, sealed with the great seal of the State, and found enrolled among the laws of the State, with no allegation or even suspicion that it is there by fraud, it comes before the courts bearing upon its face sufficient evidence that it has been really and truly passed by the General Assembly of Maryland. To announce that a law, supported *by these solemnities and sanctions,, was not valid because of the omission of words thus immaterial and formal only, would be sacrificing substance to mere form, and declaring that to be mandatory, which the law pronounces to be directory. Constitutions, as well as laws, are best maintained and preserutd by interpreting their provisions according to establir’ rules of construction, and rights under them are rende * aiore certain and secure.
We do not think the que ow before us has been decided in Hardesty v. Taft, 23 Md. 512.
That case did not involve the construction of this clause of the Constitution. It was referred jf ncidentally in the opinion of the learned Judge, in languaj. no means decisive of the point, and leaving it open for sl.l equent judicial interpretation. The Judge says, “ the first clause of this section provides for those properties of a general statute law of Maryland, which may be regarded as necessary to its validity,” and further on, “ these are regarded as requisites in the structure of such a law, necessary to its being, and yet only lo a reasonable intent
Being satisfied that the words “ by the General Assembly of Maryland ” are not of the essence and substance of a law, but their use directory only to the Legislature, we cannot, because of their omission from the enactment, declare the law in question unconstitutional and void.
The next objection which we are to consider, is that the law in question makes no such appropriation as is required by Art. 3, sec. 32, of the Constitution. The object of this section is, no doubt, as stated by the Attorney General, to prevent wasteful and fraudulent, or indefinite appropriations of the people’s money, and that the Legislature and the people should be notified of the specific sum appropriated, and of the specific purpose of the appropriation. We think upon a fair and reasonable construction of this law, a specific sum is distinctly appropriated, and the object to which it is to be applied distinctlj'*391specified. Appropriations in this *Eorm have the sanetion of precedent, and they are sufficiently certain and specific to meet the requirements of the Constitution. The third section of the same law directs, that the warrant of the Comptroller “ shall be paid out of any money thereafter in the treasury, not otherwise appropriated.” This is certainly an appropriation, and a fund is dedicated to its payment by the terms “ out of any money thereafter in the treasury, not otherwise appropriated.” To say when the Legislature directs a claim to be paid out of a certan fund, it makes thereby no appropriation for the payment of that vAi'tn, would be to refuse to give to language its ordinary acce"1 ‘j An, and reject the most familiar rule of interpretation. If N :w had stopped here it would have been nugatory, but th( nt appropriated is distinctly specified, by providing that ¿10 whole amount of said warrant shall not exceed three hundred thousand dollars.” It is the only form in which the ropriation could have been made, because, to meet the requii As of Art. 3, sec. 52, of the Constitution, the claims were t je audited by the Comptroller as directed in the first and second sections of the law.
Of the object to which the money appropriated is to be applied there can be no doubt, and it was conceded in the argument, that this, at least, was stated with sufficient certainty and distinctness.
Upon the whole, we are of opinion that the law is constitutional, and the duties of the Comptroller under it sufficiently certain and fixed, to authorize the issuing of the writ of mandamus, as prayed in the petition of the appellant.
The^ro forma judgment of the Superior Court of Baltimore City, must, therefore, be reversed, and the writ of mandamus ordered.

Judgment reversed and writ of mandamus ordered.